Case 8:18-cv-00201-JLS-KES Document 74 Filed 08/01/19 Page 1 of 6 Page ID #:1930




    1
    2
    3
    4
    5
    6
    7
    8
                           UNITED STATES DISTRICT COURT
    9
                         CENTRAL DISTRICT OF CALIFORNIA
  10
  11    REMY MCCARTHY, KATHLEEN                  8:18-cv-00201-JLS-KES
        RYAN-BLAUFUSS, CATHLEEN
  12    MILLS, JASON REID, and KHEK
        KUAN, on behalf of themselves and        ORDER GRANTING IN PART
  13    all others similarly situated,           AND DENYING IN PART
                                                 UNOPPOSED MOTION FOR
  14       Plaintiffs,                           APPOINTMENT OF
                                                 INTERIM LEAD CLASS
  15                       vs.                   COUNSEL AND LIAISON
                                                 COUNSEL (Doc. 61)
  16
        TOYOTA MOTOR CORPORATION,
  17    TOYOTA MOTOR SALES, U.S.A.,
        INC., and DOE DEFENDANTS 1-10,
  18
           Defendants.
  19
  20    JEVDET REXHEPI, LAURA
        KAKISH, and STEPHEN
  21    KOSAREFF, on behalf of themselves
        and all others similarly situated,
  22
             Plaintiffs,
  23
           vs.
  24
  25    TOYOTA MOTOR SALES USA,
        INC., and DOES 1-10, inclusive,
  26
             Defendants.
  27
  28
Case 8:18-cv-00201-JLS-KES Document 74 Filed 08/01/19 Page 2 of 6 Page ID #:1931




    1        The Court, having considered Plaintiffs’ Unopposed Motion to
    2   Appoint Interim Lead Class Counsel and Liaison Counsel (Doc. 61), and
    3   for good cause shown, ORDERS as follows:
    4
    5        A.      Appointment of Interim Lead Class Counsel
    6     Pursuant to Federal Rule of Civil Procedure 23(g), the following
    7   individuals shall serve as interim co-lead class counsel (“Co-Lead
    8   Counsel”):
    9     • Louis R. Miller and Amnon Z. Siegel of Miller Barondess, LLP,
  10        1999 Avenue of the Stars, Suite 1000 Los Angeles, California
            90067; 310-552-4400; and
  11
  12      • Jeffrey L. Fazio and Dina E. Micheletti of Fazio | Micheletti LLP,
            1111 Broadway, Suite 400, Oakland, California, 94607; 925-543-
  13        2555.
  14
  15         B.      Responsibilities of Co-Lead Counsel
  16          Co-Lead Counsel shall generally be responsible for coordinating
  17    the activities of Plaintiffs during pretrial proceedings, including the
  18    following:
  19                 1)   delegating to specific law firms all work to be
  20                      performed by Plaintiffs’ counsel, and ensuring that all
  21                      such tasks are delegated fairly and appropriately based
  22                      on the particular skills of a given firm and the
  23                      availability of personnel over the anticipated course of
  24                      the assigned tasks;
  25
  26                 2)   maintaining billing and expense records that shall be
  27                      reported by all Plaintiffs’ counsel on a quarterly basis
  28                      for the purpose of ensuring that work is performed and

                                             -1-
Case 8:18-cv-00201-JLS-KES Document 74 Filed 08/01/19 Page 3 of 6 Page ID #:1932




    1                    expenditures are made in a timely, efficient and
    2                    reasonable manner;
    3
    4              3)    monitoring the activities of all counsel performing work
    5                    on behalf of Plaintiffs to ensure that schedules are met
    6                    and unnecessary expenditures of time and funds are
    7                    avoided;
    8
    9              4)    determining (after consultations with other cocounsel
  10                     as may be appropriate) and presenting (in briefs, oral
  11                     argument, or any other fashion as may be appropriate,
  12                     personally or by a designee) to the Court and opposing
  13                     parties the position of Plaintiffs on all matters,
  14                     substantive and procedural, arising during pretrial
  15                     proceedings;
  16
  17               5)    initiating, organizing, and coordinating discovery on
  18                     behalf of Plaintiffs consistent with the requirements of
  19                     Federal Rule of Civil Procedure 26;
  20
  21               6)    convening meetings of counsel;
  22
  23               7)    delegating specific tasks to other counsel in a manner
  24                     to ensure that the prosecution of Plaintiffs’ claims and
  25                     pretrial preparation for Plaintiffs is conducted
  26                     efficiently and effectively;
  27
  28

                                            -2-
Case 8:18-cv-00201-JLS-KES Document 74 Filed 08/01/19 Page 4 of 6 Page ID #:1933




    1              8)    maintaining relationships and communications with,
    2                    and delegating tasks to, consultants and expert
    3                    witnesses retained by Plaintiffs;
    4
    5              9)    entering into stipulations with opposing counsel as
    6                    necessary for the conduct of the litigation;
    7
    8              10)   preparing and distributing periodic status reports to
    9                    the parties;
  10
  11               11)   performing any other duties that may be incidental to
  12                     the proper coordination of Plaintiffs’ pretrial activities
  13                     or authorized by further order of the Court;
  14
  15               12)   conducting settlement negotiations on behalf of
  16                     Plaintiffs, but not enter into binding agreements except
  17                     to the extent expressly authorized; and
  18
  19               13)   communicating with the Court on behalf of Plaintiffs
  20                     (except under the circumstances described in
  21                     paragraph I.B.4., below).
  22
  23         C.    Appointment of Interim Plaintiffs’ Liaison Counsel
  24         Appointment of liaison counsel is necessary and appropriate
  25    where lead counsel is based outside the Court’s jurisdiction and
  26    requires the administrative and logistical aid of lawyers with
  27    experience litigating in the locality of the presiding court. See Walker v.
  28    Discover Fin. Servs., No. 10-CV-6994, 2011 WL 2160889, at *5 (N.D. Ill.

                                            -3-
Case 8:18-cv-00201-JLS-KES Document 74 Filed 08/01/19 Page 5 of 6 Page ID #:1934




    1   May 26, 2011) (citing Manual for Complex Litigation (Fourth) § 10.221).
    2   Here, however, the Co-Lead Counsel attorneys at Miller Barondess,
    3   LLP are based in the Central District of California and have extensive
    4   experience litigating in this venue. (See Miller Decl., Doc. 61-2; Exs. B
    5   & C to Miller, Decl.) Plaintiffs have not established why Court-
    6   appointment of liaison counsel to provide additional local
    7   administrative resources is required at this juncture.
    8        Accordingly, the Motion is DENIED without prejudice as to
    9   appointment of interim liaison counsel.
  10
  11         D.    Privileged Communications.
  12         Cooperation among counsel and the parties is essential for the
  13    orderly and expeditious resolution of the litigation. The communication
  14    of information among and between Plaintiffs’ counsel and among and
  15    between Defendants’ counsel shall not be deemed a waiver of the
  16    attorney-client privilege and/or the work-product doctrine, if the
  17    privilege or doctrine is otherwise applicable, and all such persons shall
  18    maintain the confidentiality of such communications. Cooperative
  19    efforts contemplated above shall in no way be used against any plaintiff
  20    by any defendant or against any defendant by any plaintiff. Nothing
  21    contained in this provision shall be construed to limit the rights of any
  22    party or counsel to assert the attorney-client privilege or attorney work
  23    product doctrine.
  24
  25         E.    Billing Records.
  26         All Plaintiffs’ counsel shall prepare and maintain
  27    contemporaneous records of their time and expenses pertaining to this
  28    litigation (“billing records”) in a manner that is sufficient to make and

                                            -4-
Case 8:18-cv-00201-JLS-KES Document 74 Filed 08/01/19 Page 6 of 6 Page ID #:1935




    1   support an application for an award of attorneys’ fees and litigation
    2   expenses on a lodestar basis. All Plaintiffs’ counsel shall submit their
    3   billing records to Co-Lead Counsel each quarter beginning no later than
    4   thirty (30) days from the date of this Order.
    5
    6        IT IS SO ORDERED.
    7
    8
        DATED: August 01, 2019                      ___________________
    9
                                          Hon. Josephine L. Staton
  10                                      United States District Judge
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                            -5-
